283 S.W.3d 185 (2008)
Stark LIGON, as Executive Director of the Supreme Court Committee on Professional Conduct, Petitioner,
v.
Horace Alvin WALKER, Respondent.
No. 08-71.
Supreme Court of Arkansas.
April 14, 2008.
Motion for Appointment of Special Judge.
PER CURIAM.
Petitioner Stark Ligon, Executive Director of the Arkansas Supreme Court Committee on Professional Conduct, has filed a complaint for disbarment against Respondent Horace A. Walker. Mr. Walker was personally served with a summons and the complaint, but he failed to file a timely answer. This court held a hearing on April 3, 2008, to permit Mr. Walker to show why the Committee's motion for default judgment should not be summarily granted.
Mr. Walker appeared at the hearing, and at the end of the parties' arguments, there appeared to be a question raised by Mr. Walker as to whether he was physically or mentally able to respond to the disbarment petition served on him.
Special Judge Jack Lessenberry is appointed in this proceeding to conduct a hearing to consider and decide the matter *186 set out above and to take whatever actions that may be necessary to bring this proceeding to a conclusion as required under Section 13 of the Procedures Regulating Professional Conduct.
It is so ordered.